                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NICKALAS WILLARD MURRELL,

      Petitioner,                             Civil No. 2:19-CV-10457
                                              HONORABLE ARTHUR J. TARNOW
v.                                            UNITED STATES DISTRICT JUDGE

TOM WINN,

     Respondent,
________________________________/

 OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS
CORPUS, DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
        GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

      Nickalas Willard Murrell, (“Petitioner”), confined at the Saginaw

Corrrectional Facility in Freeland, Michigan, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C.§ 2254. In his application, filed pro se, petitioner

challenges his conviction and sentence for operating a motor vehicle while

intoxicated (OWI) causing death, Mich. Comp Laws § 257.625(4); attempted

unauthorized use of a motor vehicle, Mich. Comp Laws §§ 750.414, 750.92; and

being a third felony habitual offender, Mich. Comp Laws § 769.11. For the

reasons that follow, the petition for writ of habeas corpus is DENIED.

                                   I. Background

      Petitioner was charged with eleven different charges and being a fourth

felony habitual offender. Pursuant to a plea agreement with the Emmet County


                                          1
Prosecutor, petitioner pleaded no-contest to OWI causing death and attempted

unauthorized use of a motor vehicle, in exchange for dismissal of the other

eleven charges. The prosecutor also agreed that in exchange for petitioner

agreeing to be sentenced as a third felony habitual offender, the original fourth

felony habitual offender supplement would be dismissed. (Tr. 10/24/16, pp. 6-7,

ECF 9-3, Pg ID 212-13, See also Joint Exhibit # 1-Plea Hearing, ECF 9-9, Pg ID

336-38). The prosecutor further indicated on the record that it would be the

prosecutor’s recommendation at sentencing that petitioner be sentenced within

the sentencing guidelines range. The prosecutor noted that this recommendation

would be non-binding on the sentencing court. (Id., p. 7, ECF 9-3, Pg ID 213). A

written joint plea agreement that had been signed by the parties reiterated the

nature of the plea and sentencing agreement and was made part of the court

record. (Id., pp. 8-11, ECF 9-3, Pg ID 214-17).

      In his written plea agreement, petitioner expressly stated the following:

      I have no objection to the Hon. James N. Erhart [a district court judge]
      sitting as the Circuit Court Judge for the limited purpose[] of taking my
      no contest pleas. I specifically waive any objection that I might
      otherwise have to the Hon. Charles W. Johnson [a circuit court judge]
      imposing my sentence.

      (Joint Plea Ex., p. 2, ECF 9-9, Pg ID 337).

      On December 15, 2016, petitioner was sentenced by Judge Johnson to

twenty to thirty years on the OWI causing death conviction and a concurrent one

year sentence on the attempted unauthorized use of a motor vehicle conviction.

                                         2
(Tr. 12/15/16, p. 31, ECF 9-4, 259). Petitioner’s sentence was a departure above

the sentencing guidelines range of 62-171 months. (Id., pp. 9, 26-31, ECF 9-4,

237, 254-59).

      Petitioner filed a motion to withdraw his no-contest plea or in the alternative

for a re-sentencing. Petitioner claimed in his motion that the prosecutor breached

the plea agreement by failing to orally recommend at sentencing that the judge

remain within the sentencing guidelines. Petitioner also claimed that his rights

were violated when he was not sentenced by the same judge who accepted his

no-contest plea. At the hearing on the motion, petitioner indicated that he no

longer sought to withdraw his no-contest plea, but wished to proceed with the re-

sentencing. (Tr. 6/29/17, p. 3, ECF 9-5, Pg ID 264).

      Judge Johnson denied the motion for re-sentencing. The judge first noted

that petitioner had executed a written waiver as part of his plea agreement where

he waived any objection to the district court judge taking his plea but to being

sentenced by a different judge. (Id., p. 8-9, ECF 9-5, 269-70). The judge further

found that the prosecutor did not breach the plea agreement by failing to verbally

allocate at sentencing that petitioner should be sentenced within the sentencing

guidelines. Judge Johnson noted that the prosecutor’s recommendation that

petitioner be sentenced within the guidelines was part of the record. Judge

Johnson observed that the prosecutor did not ask the judge at sentencing to

exceed the sentencing guidelines. Judge Johnson stated that he was aware of

                                         3
the prosecutor’s agreement to recommend that petitioner be sentenced within the

guidelines range, having reviewed the joint exhibit, the plea exhibit, and by

reference to the agreement and sentencing recommendation in the pre-sentence

investigation report. The face sheet of the pre-sentence investigation report, in

fact, stated: “The Emmet County Prosecuting Attorney’s Office agreed not to seek

a sentence outside the advisory state guidelines.” Judge Johnson indicated that

he was aware of the prosecutor’s recommendation but chose to sentence

petitioner above the sentencing guidelines range. The judge concluded that the

plea agreement had not been breached and denied the motion for re-sentencing.

(Id., pp. 9-10, ECF 9-5, 270-71).

      Petitioner’s plea and sentencing was affirmed. People v. Murrell, No.

339439 (Mich.Ct.App. Sept. 6, 2017); lv. den. 910 N.W. 2d 277 (2018).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. The prosecutor breached the plea agreement when he failed to
      make the agreed-upon sentencing.

      II. Murrell’s rights were violated when he was not sentenced by the
      judge who took his plea; and,

      III. Murrell’s sentence was unreasonable where it violated the
      principle of proportionality.
                              II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

                                         4
     An application for a writ of habeas corpus on behalf of a person in
     custody pursuant to the judgment of a State court shall not be granted
     with respect to any claim that was adjudicated on the merits in State
     court proceedings unless the adjudication of the claim–

                     (1)    resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the Supreme
                     Court of the United States; or
                     (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light of the
                     evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may

not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established

federal law erroneously or incorrectly.” Id. at 410-11.

      Petitioner’s first and second claims were addressed and adjudicated by

the Emmet County Circuit Court judge when he denied the motion for re-

sentencing.

      In reviewing a claim under the AEDPA’s deferential standard of review,



                                         5
this Court must review “the last state court to issue a reasoned opinion on the

issue.” Hoffner v. Bradshaw, 622 F. 3d 487, 505 (6th Cir. 2010)(quoting Payne v.

Bell, 418 F.3d 644, 660 (6th Cir. 2005)); See also Barrientes v. Johnson, 221

F.3d 741, 779 (5th Cir. 2000)(“When the last state adjudication of the claim is

silent or ambiguous, the federal court should look through to the last clear state

decision on the matter.”)(internal quotation marks omitted)). Because the

Michigan Court of Appeals and the Michigan Supreme Court simply denied

petitioner’s applications for leave to appeal in unexplained one-sentence orders,

this Court must “look through” these decisions to the state trial judge’s opinion,

the last state court to issue a reasoned opinion, and determine whether that

court’s adjudication of petitioner’s first and second claims was “contrary to,” or

“an unreasonable application of” clearly established federal law as determined

by the United States Supreme Court. See Hamilton v. Jackson, 416 F. App’x.

501, 505 (6th Cir. 2011).

      Petitioner’s third claim was rejected on appeal by the Michigan appellate

courts. The AEDPA deferential standard of review applies to petitioner’s third

claim where the Michigan Court of Appeals rejected petitioner’s appeal “for lack

of merit in the grounds presented” and the Michigan Supreme Court

subsequently denied leave to appeal in a standard form order, because these

orders amounted to a decision on the merits. See Werth v. Bell, 692 F. 3d 486,

492-94 (6th Cir. 2012).

                                         6
                                  III. Discussion

      A. Claim # 1. The breach of plea agreement claim.

      Petitioner first contends that he is entitled to re-sentencing because the

prosecutor breached the terms of the plea agreement by failing to verbally

recommend at sentencing that the judge sentence petitioner within the

sentencing guidelines range of 62-171 months.

      An unfulfilled state promise obtained in return for a guilty plea will entitle a

habeas petitioner to habeas relief. See Myers v. Straub, 159 F. Supp. 2d 621,

627 (E.D. Mich. 2001)(internal citation omitted). However, a federal court sitting

in habeas review should not “lightly find misrepresentation in a plea agreement.”

Id.

      The prosecutor did not breach the plea agreement. At the time of the

plea, the prosecutor placed the terms of the plea agreement on the record and

the written plea agreement was admitted as an exhibit. The prosecutor at the

time of the plea indicated that the prosecutor’s office was recommending that

petitioner be sentenced within the guidelines although this recommendation

would be non-binding. At sentencing, Judge Johnson was advised by defense

counsel that the prosecutor had made a recommendation that petitioner be

sentenced within the sentencing guidelines range of 62-171 months, although he

further indicated that this was not binding. (Tr. 12/15/16, ECF 9-4, Pg ID 237).

When the judge later denied the motion for re-sentencing, he observed that he

                                          7
was well aware from reviewing various court documents that the prosecutor had

recommended that the judge sentence petitioner within the sentencing

guidelines range, but the judge had chosen not to.

      The prosecutor did not breach the plea agreement with petitioner,

because he advised the court of the sentencing recommendation at the no-

contest plea hearing and in the written plea agreement and the prosecutor did

not ask for a sentence above the sentencing guidelines range at sentencing.

See United States v. Stallings, 97 F. App’x 608, 611-12 (6th Cir. 2004). The

prosecutor was “not required to argue on behalf of, nor orally to state its support

of, the recommendation at the sentencing hearing in order to fulfill its

commitment” to petitioner to recommend to the judge that he stay within the

sentencing guidelines range. Id., at 612.

      Because it is clear from the record that no promises were made that have

not been kept, or that the plea bargain was breached, petitioner is not entitled to

habeas corpus relief. See Williams v. Anderson, 498 F. Supp. 151, 152 (E.D.

Mich. 1980).

      B. Claim # 2. The sentencing judge claim.

      Petitioner next argues that he is entitled to re-sentencing because he was

sentenced by a judge who was not the judge who accepted his no-contest plea.

      Judge Johnson rejected petitioner’s claim when he denied the motion for

re-sentencing, ruling that petitioner had waived the claim when he expressly

                                         8
agreed in the plea agreement that he had no objection to the district court judge

taking the plea but to having Judge Johnson conduct the sentencing.

      Waiver is an “‘intentional relinquishment of a known right.’” United States

v. Olano, 507 U.S. 725, 733 (1993)(quoting Johnson v. Zerbst, 304 U.S. 458,

464 (1938)). A criminal defendant who has waived his rights “may not then seek

appellate review of claimed deprivation of those rights, for his waiver has

extinguished any error.” United States v. Griffin, 84 F.3d 912, 924 (7th Cir.

1996)(citing Olano, 507 U.S. at 733-34). See also Shahideh v. McKee, 488 F.

App’x. 963, 965 (6th Cir. 2012)(“waiver is a recognized, independent and

adequate state law ground for refusing to review alleged trial errors”). The

sentencing judge concluded that petitioner waived the issue by expressly

agreeing in the plea agreement that Judge Johnson could sentence petitioner

even though he did not accept petitioner’s plea. A defendant in a criminal case

cannot complain of error which he himself has invited. Shields v. United States,

273 U.S. 583, 586 (1927). When a petitioner invites an error in the trial court, he

is precluded from seeking habeas corpus relief for that error. See Fields v.

Bagley, 275 F. 3d 478, 486 (6th Cir. 2001).

      In any event, petitioner is not entitled to relief on his claim because there

is no federal constitutional right to be sentenced by the trial judge or the judge

who accepted the petitioner’s guilty or no-contest plea. See Holloway v. Rivard,

No. 16-11059, 2019 WL 1315544, at *4 (E.D. Mich. Mar. 22, 2019); Bowker v.

                                         9
Howes, No. 1:10CV327, 2013 WL 4780259, at * 6 (W.D. Mich. Sept. 5, 2013);

See also U.S. ex rel. Fields v. Fitzpatrick, 548 F.2d 105, 107 (3d Cir. 1977)(State

criminal defendant had no federal constitutional right to be sentenced by his trial

judge). Petitioner is not entitled to relief on his second claim.

      C. Claim # 3. The disproportionate sentence claim.

      Petitioner lastly claims that his sentence of twenty to thirty years for OWI

causing death was disproportionate.

      Petitioner fails to state a claim for federal habeas relief. The United States

Constitution does not require that sentences be proportionate. In Harmelin v.

Michigan, 501 U.S. 957, 965 (1991), a plurality of the United States Supreme

Court concluded that the Eighth Amendment does not contain a requirement of

strict proportionality between the crime and sentence. The Eighth Amendment

forbids only extreme sentences that are grossly disproportionate to the crime. Id.

at 1001. Furthermore, a sentence within the statutory maximum set by statute

does not normally constitute cruel and unusual punishment. Austin v. Jackson,

213 F. 3d 298, 302 (6th Cir. 2000). Courts reviewing Eighth Amendment

proportionality must remain highly deferential to the legislatures in determining

the appropriate punishments for crimes. United States v. Layne, 324 F.3d 464,

473-74 (6th Cir. 2003)(citing Harmelin, 501 U.S. at 999). “In implementing this

‘narrow proportionality principle,’ the Sixth Circuit has recognized that ‘only an

extreme disparity between crime and sentence offends the Eighth Amendment.’”

                                         10
Cowherd v. Million, 260 F. App’x. 781, 785 (6th Cir. 2008)(quoting United States

v. Marks, 209 F.3d 577, 583 (6th Cir. 2000)). As long as the sentence remains

within the statutory limits, trial courts have historically been given wide discretion

in determining “the type and extent of punishment for convicted defendants.”

Williams v. New York, 337 U.S. 241, 245 (1949).

          Moreover, federal courts generally do not engage in a proportionality

analysis except where the sentence imposed is death or life imprisonment

without parole. See United States v. Thomas, 49 F.3d 253, 261 (6th Cir. 1995).

Successful challenges to the proportionality of a particular sentence in non-

capital cases are “exceedingly rare.” Rummel v. Estelle, 445 U.S. 263, 272

(1980). Finally, petitioner’s claim that his sentence is disproportionate under

Michigan law thus would not state a claim upon which habeas relief can be

granted. See Whitfield v. Martin, 157 F. Supp. 2d 758, 761 (E.D. Mich. 2001).

          Petitioner’s sentence of twenty to thirty years in prison was within the

statutory limits for the crime of OWI causing death and being a third felony

habitual offender.1 Petitioner’s sentence of twenty to thirty years for this crime

was not excessively disproportionate. See e.g. United States v. Key, 599 F.3d


      1
        Under Mich. Comp Laws § 769.11(1)(a), a third felony habitual offender
who is convicted of an offense that carries less than life in prison can be
sentenced to up to a maximum sentence that is not more than twice the
maximum term of the underlying offense. The maximum penalty for OWI causing
death (subject to exceptions not applicable in this case) is fifteen years in prison.
Mich. Comp Laws § 257.625(4)(a).

                                           11
469, 475 (5th Cir. 2010)(imposition of 216-month sentence for defendant’s

intoxication manslaughter offense, which was above the Sentencing Guidelines

range of 46 to 57 months, was not substantively unreasonable nor

disproportionate). Petitioner is not entitled to relief on his third claim.

          D. A certificate of appealability.

          A habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state or

federal conviction. 2 28 U.S.C. §§ 2253(c)(1)(A), (B). A court may issue a COA

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court rejects

a habeas claim on the merits, the substantial showing threshold is met if the

petitioner demonstrates that reasonable jurists would find the district court's

assessment of the constitutional claim debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by

demonstrating that ... jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 327 (2003). In applying this standard, a district court may not conduct a full


      2
        Effective December 1, 2009, the newly created Rule 11 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll.
§ 2254, provides that “[t]he district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a), 28
U.S.C. foll. § 2254.


                                           12
merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner's claims. Id. at 336-37.

      The Court will deny a certificate of appealability, because jurists of reason

would not find the Court’s resolution of the claims to be debatable.

      Although this Court will deny a certificate of appealability to petitioner, the

standard for granting an application for leave to proceed in forma pauperis (IFP)

is a lower standard than the standard for certificates of appealability. See Foster

v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002). Whereas a certificate

of appealability may only be granted if petitioner makes a substantial showing of

the denial of a constitutional right, a court may grant IFP status if it finds that an

appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

R.App.24 (a). “Good faith” requires a showing that the issues raised are not

frivolous; it does not require a showing of probable success on the merits.

Foster, 208 F. Supp. 2d at 765. Although jurists of reason would not debate this

Court’s resolution of petitioner’s claims, the issues are not frivolous; therefore,

an appeal could be taken in good faith and petitioner may proceed in forma

pauperis on appeal. Id.

                                 IV. CONCLUSION

      For the reasons stated above, this Court concludes that Petitioner Murrell

is not entitled to federal-habeas relief on the claims presented in his petition.

      Accordingly, IT IS ORDERED that the petition for writ of habeas corpus is

                                          13
DENIED WITH PREJUDICE. (Dkt. # 1).

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that petitioner will be granted leave to appeal

in forma pauperis.

                                   _s/Arthur J. Tarnow_______
Dated: July 12, 2019               HON. ARTHUR J. TARNOW
                                   UNITED STATES DISTRICT COURT




                                    14
